Citation Nr: 1443699	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-42 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to February 1988, May 1990 to May 1991 and February 1995 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this case now resides with the VA RO in Phoenix, Arizona.

In July 2014 the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT


Giving the Veteran the benefit of the doubt, the Veteran's MS is etiologically related to her active duty service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for MS are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as MS, may be presumed to have been incurred in service if manifest to a compensable degree within a prescribed period after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

For MS, the disease must have become manifest to a degree of 10 percent or more within 7 years from the date of separation from service.  38 C.F.R. § 3.307(a)(3).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has a current diagnosis of MS.

A review of the post-service treatment records show varying reports of when the Veteran was officially diagnosed with MS.  

A March 1999 private treatment record notes that the Veteran had "probable multiple sclerosis."  An October 2003 private treatment record notes that the Veteran had a diagnosis of MS that was diagnosed "at least ten years ago."

In February 2007 the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted that the Veteran was diagnosed with MS in 1994.

As noted above, the Veteran had active service from November 1983 to February 1988, May 1990 to May 1991 and February 1995 to February 1996.

The Veteran separated from active duty service in February 1996.  In order to warrant the presumption, the Veteran must have been diagnosed with MS by February 2003.  

The Board finds that she was diagnosed with MS before February 2003.  Accordingly, the claim is granted.

ORDER

Entitlement to service connection for multiple sclerosis is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


